      Case 1:18-cv-03984-MHC Document 90 Filed 03/29/21 Page 1 of 17




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION


 EMILY PINON, GARY C. KLEIN,
 KIM BROWN, JOSHUA
 FRANKUM, DINEZ WEBSTER,
 and TODD BRYAN, on behalf of
 themselves and all others similarly
 situated,
                                              CIVIL ACTION FILE
       Plaintiffs,
                                              NO. 1:18-CV-3984-MHC
V.




DAIMLERAGand
MERCEDES BENZ USA, LLC,

       Defendants.


                     ORDER FOR PRELIMINARY APPROVAL
                       OF CLASS ACTION SETTLEMENT

      This litigation arises out of a class action brought by Plaintiffs Emily Pinon,

Gary C. Klein, Kim Brown, Joshua Frankum, Dinez Webster, and Todd Brayn,


(collectively, "Plaintiffs") alleging that Daimler AG ("Daimler") and Mercedes

Benz USA, LLC ("Mercedes") (collectively, "Defendants") sold vehicles

originally painted in 590 Mars Red paint, which suffered a latent defect causing the
       Case 1:18-cv-03984-MHC Document 90 Filed 03/29/21 Page 2 of 17




exterior surface of the vehicles (the "Subject Vehicles' ) to microblister, peel, and

bubble. Plaintiffs and Defendants (hereinafter referred to as the "Settling Parties")

have negotiated a settlement to resolve all claims. The terms of the settlement are


set out in a Class Action Settlement Agreement and Release [Doc. 70-1] executed


by the Settling Parties and their counsel (the "Settlement Agreement"). This

matter is before the Court for consideration of Plaintiffs' Unopposed Motion for

Preliminary Approval of Proposed Class Action Settlement Agreement ("Mot. for


Prelim. Approval") [Doc. 70].

      The Court has considered the proposed Settlement Agreement and, for


purposes of this Order, adopts all defined terms as set forth in the Settlement

Agreement. The Court finds that it has jurisdiction over the action and each of the

Settling Parties for purposes of settlement and asserted jurisdiction over the Class

Representatives for purposes of considering and effectuating this Settlement




  590 Mars Red paint was offered as an exterior color option for the following
types ofMercedes-Benz vehicle types in the United States: C Class (model years
2004-2015), CLS (model years 2006-2007, 2009, 2014), CLK (model years 2004-
2009), S Class (model years 2008, 2015, 2017), SL Class (model years 2004-2009,
2011 -2017), GLK Class (model years 2010-2015), CL (model years 2005-2006,
2013-2014), SLS (model years 2014-2015), E Class (model years 2005-2006,
2010-2017), GT (model years 2016-2018), G Class (model years 2005, 2011-
2017), SLC (model year 2017), SLK Class (model years 2005-2016), and Maybach
57 (model year 2008).
       Case 1:18-cv-03984-MHC Document 90 Filed 03/29/21 Page 3 of 17




Agreement. Based upon this Court's consideration of all of the submissions


related to the Motion for Preliminary Approval and, having presided over and

managed this action, of the facts, contentions, claims and defenses as they have


developed in these proceedings, the Court has determined the proposed Settlement


Agreement satisfies the criteria for preliminary approval, the proposed settlement

class should be preliminarily certified, and the proposed notice plan approved.

Consequently, it is hereby ORDERED as follows:

           Provisional Certification of the Proposed Settlement Class
         and Appointment of Class Representatives and Class Counsel


1. For purposes of this Settlement Agreement only and conditioned upon the

      Settlement Agreement receiving final approval following a Fairness


      Hearing, the Court provisionally certifies a nationwide "Class" or


      "Settlement Class" including all current owners, former owners, current


      lessees, and former lessees of Subject Vehicles who purchased or leased


      their Subject Vehicle in the United States. The following entities and

      individuals are excluded from the Settlement Class:

      a. Persons who have settled with, released, or otherwise had claims


             adjudicated on the merits against Defendants that are substantially

             similar to the Litigation Claims (i.e., alleging that 590 Mars Red paint

             is inadequate, of poor or insufficient quality or design, or defective,
                                          3
      Case 1:18-cv-03984-MHC Document 90 Filed 03/29/21 Page 4 of 17




             due to peeling, flaking, bubbling, fading, discoloration, or poor

             adhesion of the paint or clearcoat);

      b. Defendants and their officers, directors and employees, as well as their


             corporate affiliates and the corporate affiliates' officers, directors and


             employees;


      c. Counsel to any of the parties; and


      d. The Honorable Mark H. Cohen, the Honorable James Holderman


             (Ret), and members of their respective immediate families.

2. The Court finds that it will likely be able to approve, under Rule 23(e)(2),

      the proposed nationwide Settlement Class as defined above, consisting of


      current and former owners and lessees of over 72,500 Subject Vehicles.


3. The Court furthermore finds that for settlement purposes the proposed


      Settlement Class meets the numerosity requirement of Rule 23(a)(l); meets

      the commonality and predominance requirements of Rule 23(a)(2) and

      (b)(3); finds that the claims of the proposed Settlement Class

      Representatives are typical of the claims of the Class under Rule 23(a)(3),

      and that they have and will fairly and adequately represent the interests of

      the Class under Rule 23(a)(4); finds that a class action is superior to other

      available methods for the fair and efficient adjudication of the controversy as
      Case 1:18-cv-03984-MHC Document 90 Filed 03/29/21 Page 5 of 17




      it relates to the proposed Settlement under Rule 23(b)(3), considering the

      extent and nature of any litigation concerning the controversy already


      commenced by Settlement Class Members, the desirability or undesirability

      of continuing the litigation of these claims in this fomm or elsewhere, and

      the difficulties likely to be encountered in the management of the class action

      as it relates to the Settlement Agreement.


4. The Court preliminarily finds that the proposed Settlement Class

      Representatives will fairly and adequately represent the interests of the Class

      under Rule 23(a)(4), have done so, and are adequate under Rule 23(e)(2)(a)

      and, therefore, designates as Settlement Class Representatives Plaintiffs


      Emily Pinon, Gary C. Klein, Kim Brown, Joshua Frankum, Dinez Webster


      and Todd Bryan.


5. The Court preliminarily finds that proposed Class Counsel, will fairly and

      adequately represent the interests of the Class under Rule 23(a)(4), have

      done so, and are adequate under Rule 23(g)(l) and (4), and, therefore, hereby

      appoints W. Lewis Garrison, Jr., James F. McDonough, HI, Taylor C.


      Bartlett, and Travis Lynch ofHeninger Garrison Davis LLC and K. Stephen


      Jackson of Jackson & Tucker, PC as class counsel under Rule 23(g)(3)

      ("Class Counsel").
      Case 1:18-cv-03984-MHC Document 90 Filed 03/29/21 Page 6 of 17




               Preliminary Approval of the Proposed Settlement

6. The proposed Settlement Agreement appears to be the product of intensive,


      thorough, serious, informed, and non-collusive mediation overseen by the


      Honorable James F. Holderman (Ret.) of JAMS; has no obvious

      deficiencies; does not improperly grant preferential treatment to the Class

      Representatives or segments of the Class; and appears to be fair, reasonable,


      and adequate, such that notice of the Settlement Agreement should be


      directed to the Class Members, and a Final Approval Hearing should be set.

7. Accordingly, the Motion for Preliminary Approval is GRANTED.

                                  Administration

8. The Court hereby preliminarily designates JND Class Action Administration

      ("JND") as the Settlement Administrator. The Settlement Administrator's

      fees will be paid in accordance with the Settlement Agreement.

                            Notice to Class Members


9. The Court finds that the content, format, and method of disseminating the

      Notice Plan, as set forth in the Motion, the Declaration of the Settlement

      Administrator (Declaration of Jennifer M. Keough Regarding Proposed

      Notice Plan) [Doc. 70-7], and the Settlement Agreement, including postcard

      notice disseminated through direct U.S. Mail to all known Class Members
Case 1:18-cv-03984-MHC Document 90 Filed 03/29/21 Page 7 of 17




and establishment ofawebsite: (a) constitutes the best notice practicable

under the circumstances; (b) are reasonably calculated, under the


circumstances, to apprise settlement class members of the pendency of the


action, the terms of the proposed Settlement Agreement, and their rights


under the proposed Settlement Agreement; (c) are reasonable and constitute

due, adequate, and sufficient notice to those persons entitled to receive


notice; and (d) satisfies all requirements provided Federal Rule of Civil

Procedure 23, the constitutional requirement of due process, and any other


legal requirements. The Court further finds that the notices are written in


plain language, use simple terminology, and are designated to be readily


understandable by the Settlement Class. The Court approves such notice,


and hereby directs that such notice be disseminated in the manner set


forth in the proposed Settlement Agreement to Class Members under Rule

23(e)( 1). This Court also approves the Postcard Notice, the Long Form

Notice, the Reimbursement Claim Form, and the Qualified Future Repair

Claim Form in substantially the form as attached as Exhibits B to E to the

Declaration of Jennifer M. Keough Regarding Proposed Notice Plan.




                                   7
      Case 1:18-cv-03984-MHC Document 90 Filed 03/29/21 Page 8 of 17




      Schedule and Procedures for Disseminating Notice, Filins Claims,
        Requesting Exclusion from the Class, Filing Objections to the
      Class Action Settlement, and Filing the Motion for Final Approval




                 35 days after Court       Notice mailed to Class
                 enters the Preliminary    Members ("Notice
                 Approval Order            Date")
                 35 days after Court       Settlement website
                 enters the Preliminary    available to Class
                 Approval Order            Members
                 30 days after Court       Deadline to file Motion
                 enters the Preliminary    for Attorneys' Fees,
                 Approval Order            Costs, and Class
                                           Incentive Awards
                 60 days after Notice      Deadline to Submit a
                 Date                      Claim or Object to or
                                           Opt Out of Settlement
                 30 calendar days before   Last day to file Motion
                 the Final Approval        for Final Approval of
                 Hearing                   Settlement




10. The Court adopts the above schedule, finding that it is similar to those

      used in other class action settlements and provides due process to Class


      Members.


11. The Settlement Administrator is directed to carry out the notice program in

      conformance with the Settlement Agreement and to perform all other tasks


      that the Settlement Agreement requires.
      Case 1:18-cv-03984-MHC Document 90 Filed 03/29/21 Page 9 of 17




12. The Court will rule upon Class Counsel's motion for an award of attorneys'


      fees, litigation costs and expenses and Class Representative incentive awards


      at the Fairness Hearing. As set forth in the Settlement Agreement, all such


      awards shall be paid in addition to and independent of the benefits to

      Settlement Class Members.


13. Any Settlement Class Member who has not filed a timely and proper written

     Request to Opt-Out and who wishes to object to the fairness, reasonableness,


      or adequacy of the Settlement Agreement must file with the Court a

      statement of objection no later than sixty (60) days after the Notice Date.

     Each such statement of objection must be in writing and include (a) the

      Settlement Class Member's full name, current address, and telephone


      number; (b) the Subject Vehicle Identification Number ("VnST") associated

     with the vehicle giving rise to standing to make an objection, and the dates

      of ownership or leasing of said vehicle; (c) a statement that the objector has

     reviewed the Settlement Class definition, understands that he or she is a


      Settlement Class Member, and has not opted out and does not plan to opt out


      of the Settlement Class; (d) a complete statement of all legal and factual

     bases for any Objection that the objector wishes to assert; (e) a statement of

      whether the Settlement Class Member intends to appear at the final approval
     Case 1:18-cv-03984-MHC Document 90 Filed 03/29/21 Page 10 of 17




     hearing; (f) copies of any documents or identification of any witnesses that

     support the objection; and (g) a dated, handwritten signature. A Settlement

     Class Member who does not submit a timely and proper objection in

     accordance with this Settlement and Class Notice, and as otherwise ordered

     by the Court, will not be treated as having filed a valid objection to the

     Settlement. The Class Notice will inform the Settlement Class of this

     requirement. Settlement Class members may so object either on their own


     or through an attorney hired at their own expense. If a Settlement Class


     Member hires an attorney to represent him or her, the attorney must file a


     notice of appearance with the Clerk of the Court no later than fourteen (14)

     days before the Fairness Hearing.


14. Any Settlement Class member who timely files a proper written objection

     may appear at the Fairness Hearing in support of the objection, provided the

     Settlement Class Member or his/her attorney files a notice of intention to

     appear at the hearing no later than fourteen (14) days before the Fairness

     Hearing. A Settlement Class Member who appears at the Fairness Hearing

     will be permitted to argue only those matters that were set forth in a written

     objection filed by such Class Member. No Settlement Class member will be

     permitted to raise matters at the Fairness Hearing that the Settlement Class


                                         10
     Case 1:18-cv-03984-MHC Document 90 Filed 03/29/21 Page 11 of 17




     member could have raised in such a written objection, but failed to do so,


     and all objections to the Settlement Agreement that are not set forth in such


     written objection are deemed waived. Any Settlement Class Member who

     fails to comply with the applicable provisions of the Settlement Agreement

     and the Class Notice and as otherwise ordered by the Court will be barred

     from appearing at the Fairness Hearing. The Settling Parties may serve and

     file responses to written objections at least fourteen (14) days prior to the

     Fairness Hearing, or as otherwise directed by the Court.


15. Any Settlement Class Member who fails to comply with the provisions of the

     preceding paragraphs of this Section will waive and forfeit any and all rights

     he or she may have to appear separately and/or object to the Settlement, and


     will be bound by all the terms of the Settlement Agreement and by all

     proceedings, orders, and judgments in this action. A Settlement Class


     Member's objection to the Settlement Agreement will not affect his or her

     rights to participate in the Settlement Agreement relief.

16. Any Settlement Class Member that wishes to be excluded from the

     Settlement Class must submit to the Settlement Administrator a written

     Request to Opt Out by U.S. Mail and postmarked no later than 60 days from

     the Notice Date. The Request to Opt Out must be in writing and contain


                                         11
      Case 1:18-cv-03984-MHC Document 90 Filed 03/29/21 Page 12 of 17




     (a) the Person's name; (b) his or her current address and telephone number;


     (c) his or her Subject Vehicle Identification Number ("YEN") and the dates


     of ownership or lease for such SubjectVehicle; (d) a dated, handwritten

     signature; and (e) a written statement that such Person has reviewed the Class

     Notice and wishes to be excluded from the Settlement.


17. Anyone who does not complete and submit a valid Request to Opt Out in the

     manner and by the deadline specified above will automatically become a

     Settlement Class Member and be bound by all the terms of the Settlement

     Agreement and by all proceedings, orders and judgments in this action.


                           Final Approval Hearing

18. The Final Approval Hearing shall take place on August 30, 2021, at

     9:30 a.m. in Courtroom 1905 at the United States District Court for the

     Northern District of Georgia, Richard B. Russell Federal Building and

     United States Courthouse, 75 Ted Turner Drive, S.W., Atlanta, GA 30303-


     3309, before the Honorable Mark H. Cohen, to determine whether the

     proposed Settlement Agreement is fair, reasonable, and adequate, whether it


     should be finally approved by the Court, and whether the Released Claims

     should be dismissed with prejudice under the Settlement Agreement.




                                        12
      Case 1:18-cv-03984-MHC Document 90 Filed 03/29/21 Page 13 of 17




                                 Other Provisions


19. Class Counsel and Defendants are authorized to take, without further Court


      approval, all necessary and appropriate steps to implement the Settlement

      Agreement, including the approved Notice Program.

20. The deadlines set forth in this Preliminary Approval Order, including, but


      not limited to, adjourning the Final Approval Hearing, may be extended by

      Order of the Court, for good cause shown, without further notice to the Class


      Members, except that notice of any such extensions shall be included on the


      Settlement Website. Class Members should check the Settlement Website

      regularly for updates and further details regarding extensions of these

      deadlines. Opt Outs and objections must meet the deadlines and follow the

      requirements set forth in the approved notice in order to be valid.


21. Class Counsel and Defendants' Counsel are hereby authorized to use all


      reasonable procedures in connection with approval and administration of


      the Settlement Agreement that are not materially inconsistent with the

      Preliminary Approval Order or the Class Action Settlement, including

      making, without further approval of the Court, minor changes to the

      Settlement Agreement, to the form or content of the Class Notice, or to any


      other exhibits that the Settling Parties jointly agree are reasonable or


                                          13
      Case 1:18-cv-03984-MHC Document 90 Filed 03/29/21 Page 14 of 17




      necessary.



                   Preliminary Injunction of Parallel Proceedinss

22. All Settlement Class Members are hereby preliminary enjoined from filing,

      commencing, pursuing, mteryemng in, participating in, maintaining,


      enforcing, or prosecuting individually, as class members or otherwise,


      directly or indirectly through a representative or otherwise, receiving any


      benefits from, or organizing or soliciting the participation in, directly or

      indirectly, any lawsuit (including putative class actions), arbitration,

      remediation, administrative or regulatory proceeding or order in any


     jurisdiction, asserting any claims based on or relating to the claims or causes


      of action or the facts alleged or pursued in this action, the action in Ponzio,


      et al. v. Mercedes-Benz USA, LLC, et al., Case No. 1:18-CV-12544


      (D.N.J.), or released by the Settlement Agreement and from organizing


      Settlement Class Members into a separate class for purposes of pursuing as a


      purported class action any lawsuit (including by seeking to amend a pending

      complaint to include class allegations) or seeking class certification in a

      pending action asserting any claims related to and released by the Settlement

      Agreement.


23. Pending the final determination of whether the Settlement Agreement should

                                          14
      Case 1:18-cv-03984-MHC Document 90 Filed 03/29/21 Page 15 of 17




      be approved, all discovery, pre-trial proceedings and briefing schedules are


      stayed, except such actions as may be necessary to implement the Settlement


      Agreement and this Order. If the Settlement Agreement is terminated or


      final approval does not for any reason occur, the stay will be immediately

      terminated.


24. If the Settlement Agreement is not finally approved by the Court for any

      reason, including pursuant to Section 7.2 of the Settlement Agreement, the


      Settlement Agreement and all proceedings in connection with the Settlement

      Agreement will be without prejudice to the right of the Settlement Class

      Representatives or the Defendants to assert any right or position that could

      have been asserted if the Settlement Agreement or Motion for Preliminary

      Approval had never been reached or proposed to the Court. In such an


      event, the Settling Parties will return to the status quo ante in the action as of


      November 9, 2020, pursuant to Section 7.2 of the Settlement. Findings


      related to the certification of the Settlement Class for settlement purposes, or

      any briefing or material submitted seeking certification of the Settlement

      Class, will not be considered in connection with any subsequent class


      certification decision.


25. In no event shall this Order or the Settlement Agreement, whether or not


                                          15
      Case 1:18-cv-03984-MHC Document 90 Filed 03/29/21 Page 16 of 17




      consummated, any of its provisions or any negotiations, statements, or court


      proceedings relating to them in any way be construed as, offered as, received


      as, used as, or deemed to be evidence of any kind in this action, any other


      action, or in any judicial, administrative, regulatory or other proceeding,


      except in a proceeding to enforce the Settlement Agreement. Without


      limiting the foregoing, neither the Settlement Agreement nor any related

      negotiations, statements or court proceedings shall be construed as,


      offered as, received as, used as, or deemed to be evidence or an


      adjudication, admission or concession of any liability or wrongdoing

      whatsoever on the part of any person or entity including, but not limited to,


      the Settling Parties or as a waiver by the Settling Parties of any applicable

      claims or defenses.


                              Continuing Jurisdiction

26. For the benefit of the Settlement Class Members and as provided in the

      Settlement Agreement, the Court shall maintain continuing jurisdiction over

      the implementation, interpretation, and enforcement of the Settlement


      Agreement.




                                          16
      Case 1:18-cv-03984-MHC Document 90 Filed 03/29/21 Page 17 of 17




                                  CONCLUSION

      For the foregoing reasons, it is hereby ORDERED that the Unopposed

Motion for Preliminary Approval of Proposed Class Action Settlement Agreement

[Doc. 70] is GRANTED. It is further ORDERED that the Settling Parties shall

issue notice to the Class and establish the Settlement Website pursuant to the above

directions within sixty (60) days of the date of this Order and to file any motions

for attorneys' fees, costs, or class representative incentive awards within thirty (30)


days of the date of this Order.

      IT IS SO ORDERED this 29th day of March, 2021.



                                               %   ^/y
                                                    - C^r^^
                                        MARK H. COHEN
                                        United States District Judge




                                          17
